810 F.2d 199
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles F. BLANTON, Petitioner-Appellant,v.George W. WILSON, Respondent-Appellee.
No. 86-5924.
United States Court of Appeals, Sixth Circuit.
Nov. 12, 1986.
ORDER

1
This matter is before the Court on appeal from the district court's denial of petitioner's petition for writ of habeas corpus.   The certified record has been received and has been construed as an application for certificate of probable cause pursuant to Rule 22(b), Federal Rules of Appellate Procedure.   Petitioner has responded to this Court's September 16, 1986, order directing him to show cause why the appeal should not be dismissed for lack of jurisdiction.


2
It appears from the record that the final order was entered June 13, 1986.   The notice of appeal filed on August 20, 1986, was 37 days late.   Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.   Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.   Peake v. First National Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).   Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
It is ORDERED that the application for certificate of probable cause be and hereby is denied.